    Case: 1:20-cv-06258 Document #: 18 Filed: 04/13/21 Page 1 of 11 PageID #:90




                        THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

                                                )
  FRANKLIN CASH REGISTER, INC.                  )
  d/b/a GOOD AS NEW ELECTRONICS,                )
                                                )
                Plaintiff,                      )    No. 20 C 6258
                                                )
           v.                                   )    Judge Virginia M. Kendall
                                                )
  AMAZING DEALZZ, et al.                        )
          Defendants.                           )


                             MEMORANDUM OPINION AND ORDER

       Plaintiff Franklin Cash Register, Inc. d/b/a Good as New Electronics (“GNE”) filed suit

against Defendants Amazing Dealzz, Caroline Pourtavousi, Shtizel, Inc., Sharone Yerushalami,

Yoel Gidanian, and John/Jane Does 1-99, (collectively “Defendants”), for defamation, tortious

interference, fraud, and civil RICO violations. Before the Court is Defendants’ motion to dismiss

for lack of personal jurisdiction and improper venue under Federal Rules of Civil Procedure

12(b)(2) and (3), and, in the alternative, to transfer venue, 28 U.S.C. § 1404. For the following

reasons, Defendants’ motion [11] is denied.

                                       BACKGROUND

       The following facts are taken from GNE’s complaint and are accepted as true for purposes

of this motion. Tamburo v. Dworkin, 601 F.3d 693, 700 (7th Cir. 2010). GNE is an Illinois

corporation that sells refurbished SharkNinja products on Amazon, an online sales platform. (Dkt.




                                               1
     Case: 1:20-cv-06258 Document #: 18 Filed: 04/13/21 Page 2 of 11 PageID #:91




1 at ¶ 7–8, 15, 29). Defendants, corporations and individuals incorporated in and/or domiciled in

California, also sell SharkNinja products via an Amazon storefront. (Id. at ¶¶ 16–20, 33).

        Each product listed for sale on Amazon is assigned a unique Amazon Sales Identification

Number (“ASIN”), but it is possible to tamper with the ASIN to disassociate it with its assigned

product and associate it with a different product. (Id. at ¶ 28). GNE claims that on multiple

occasions, beginning on or around January 1, 2020, Defendants tampered with ASINs associated

with products on GNE’s Amazon storefront to redirect customers to sales listings for different

products sold by Defendants. (Id. at ¶ 30). Defendants also purchased products in bad faith from

GNE’s Amazon storefront and made false claims to Amazon that GNE’s products were counterfeit

and inauthentic. (Id. at ¶¶ 31–32). Defendants left false reviews of the products and returned them

in an attempt to overwhelm GNE’s ability to conduct business and interfere with its business

relations. (Id.)

        In response, GNE made multiple “test buys” of SharkNinja products through Defendants’

Amazon storefront. (Id. at ¶ 33). In each instance, GNE received different, less valuable products

than those it purchased. (Id.) When GNE attempted to return the products, Defendants falsely

claimed and reported to Amazon that the goods GNE returned were different from those it had

purchased. (Id. at ¶¶ 34–36). As a result of these claims, in addition to those that GNE’s products

were counterfeit and inauthentic, Amazon removed GNE’s listings for various SharkNinja

products on multiple occasions. (Id. at ¶ 37). GNE eventually appealed these decisions and was

successful in getting the products relisted. (Id. at ¶¶ 39–40). On August 26, 2020, GNE sent

Defendants a cease and desist letter regarding its false claims and fraudulent activity on Amazon.

(Id. at ¶ 46, Ex. D). Despite this and earlier attempts to notify Defendants of their improper

conduct, Defendants continue to interfere with GNE’s commercial activity on Amazon. (Id. at ¶¶



                                                2
    Case: 1:20-cv-06258 Document #: 18 Filed: 04/13/21 Page 3 of 11 PageID #:92




46–47). On October 21, 2020, GNE filed the instant complaint claiming defamation, tortious

interference, fraud, and civil RICO violations, 18 U.S.C. § 1964(c).

                                      LEGAL STANDARD

       Federal Rule of Civil Procedure 12(b)(2) permits dismissal of a complaint for lack of

personal jurisdiction. While a plaintiff need not anticipate a personal jurisdiction challenge in its

complaint, once a defendant challenges the court’s exercise of personal jurisdiction, the plaintiff

bears the burden of demonstrating that personal jurisdiction exists. Jennings v. AC Hydraulic A/S,

383 F.3d 546, 548 (7th Cir. 2004). Where, as here, the Court decides a motion challenging

jurisdiction on the basis of written submissions, the plaintiff “need only make out a prima facie

case of personal jurisdiction.” GCIU-Emp'r Ret. Fund v. Goldfarb Corp., 565 F.3d 1018, 1023

(7th Cir. 2009). In reviewing a motion to dismiss for lack of personal jurisdiction, the Court accepts

all well-pleaded factual allegations in the complaint as true and should resolve all factual disputes

in the plaintiff’s favor. Tamburo, 601 F.3d at 700.

       The Court may also dismiss an action based on improper venue. 28 U.S.C. § 1391(b); Fed.

R. Civ. P. 12(b)(3). Where venue is improper the court “shall dismiss, or if it be in the interest of

justice, transfer such a case to any district … in which it could have been brought. 28 U.S.C. §

1406(a).

                                           DISCUSSION

           I.   Personal Jurisdiction

       In a diversity jurisdiction case, such as this one, personal jurisdiction is governed by the

law of the forum state. See N. Grain Mktg., LLC v. Greving, 743 F.3d 487, 491 (7th Cir. 2014);

Tamburo, 601 F.3d at 700. The Illinois long-arm statute permits the exercise of jurisdiction to the

full extent permitted by the Fourteenth Amendment's Due Process Clause. See Brook v.



                                                  3
     Case: 1:20-cv-06258 Document #: 18 Filed: 04/13/21 Page 4 of 11 PageID #:93




McCormley, 873 F.3d 549, 552 (7th Cir. 2017); 735 Ill. Comp. Stat. 5/2-209(c). 1 Therefore, the

state and federal constitutional requirements are the same. See Brook, 873 F.3d at 552. Federal due

process requires that the defendant has “minimum contacts” with the forum state “such that the

maintenance of the suit does not offend traditional notions of fair play and substantial justice.’” Id.

(quoting Int'l Shoe Co. v. Wash, 326 U.S. 310, 316 (1945)). Physical presence in the forum state

is not required, but there must be sufficient minimum contacts such that the defendant “should

reasonably anticipate being haled into court there.” Id. (quoting Burger King Corp. v. Rudzewicz,

417 U.S. 462, 474 (1985)).

         Personal jurisdiction may be general or specific. Id. General personal jurisdiction is only

proper “in the limited number of fora in which the defendant can be said to be ‘at home.’”

Advanced Tactical Ordnance Sys., LLC v. Real Action Paintball, Inc., 751 F.3d 796, 800 (7th Cir.

2014). It is clear this Court lacks general personal jurisdiction over Defendants who are domiciled

in California. Defendants’ only connection to Illinois is the purchase and sale of products in the

forum through Amazon, but such sales via a public website are alone insufficient to establish the

“continuous and systematic” contacts necessary to confer general jurisdiction. See Tamburo, 601

F.3d at 701-02.

         “Specific personal jurisdiction is appropriate where (1) the defendant has purposefully

directed his activities at the forum state or purposefully availed himself of the privilege of

conducting business in that state, and (2) the alleged injury arises out of the defendant's forum-

related activities.” Id. (citing Burger King, 471 U.S. at 472). “The exercise of specific personal

jurisdiction must also comport with traditional notions of fair play and substantial justice….” Id.


1
 The Illinois long-arm statute also permits the exercise of jurisdiction over a non-resident based on certain enumerated
acts, such as the commission of a tortious act or transaction of business in Illinois. 735 ILCS 5/2-209(a). Because the
parties do not address jurisdiction under these provisions, the Court does not consider their applicability to the present
case.

                                                            4
     Case: 1:20-cv-06258 Document #: 18 Filed: 04/13/21 Page 5 of 11 PageID #:94




(citing Int'l Shoe, 326 U.S. at 316). Specific jurisdiction may not lie where the plaintiff is “the only

link between the defendant and the forum.” Walden v. Fiore, 571 U.S. 277, 285 (2014). “Rather,

it is the defendant’s conduct that must form the necessary connection with the forum State that is

the basis for its jurisdiction over him.” Id. (citation omitted).

             A. Whether Defendants Purposefully Directed Their Activities at Illinois

        Whether a defendant has purposefully directed its activities at a forum “depends in large

part on the type of claim at issue.” Felland v. Clifton, 682 F.3d 665, 674 (7th Cir.2012). In the

context of intentional tort claims, as here, a finding of personal jurisdiction requires: “(1)

intentional conduct (or “intentional and allegedly tortious” conduct); (2) expressly aimed at the

forum state; (3) with the defendant's knowledge that the effects would be felt—that is, the plaintiff

would be injured—in the forum state.” Tamburo, 601 F.3d at 703. All three conditions are met in

this case.

        GNE alleges the Defendants intentionally manipulated ASINs on GNE’s storefront to

redirect customers to its products and purchased products from GNE in bad faith to facilitate their

filing of false claims and reviews regarding GNE’s products. (Dkt. 1 at ¶¶ 30–31). GNE further

alleges that when it purchased products from Defendants on Amazon, Defendants intentionally

shipped it less valuable products and lied to Amazon when GNE attempted to return them. (Id. at

¶¶ 33–35). The complaint clearly alleges intentional tortious conduct by Defendants.

        As to the remaining requirements, Defendants’ connection with Illinois arises from its sale

of products to and interactions with GNE and other customers and merchants on Amazon. While

a defendant cannot be “haled into court simply because the defendant owns or operates a[n]

[interactive] website that is accessible in the forum state,” Defendants’ contacts with Illinois in

this case arise from more than the routine operation of an online storefront. Illinois v. Hemi Grp.



                                                   5
     Case: 1:20-cv-06258 Document #: 18 Filed: 04/13/21 Page 6 of 11 PageID #:95




LLC, 622 F.3d 754, 760 (7th Cir. 2010). Defendants specifically targeted GNE, a competitor

located in Illinois, by manipulating ASINs on its storefront to divert sales and purchasing its

products to publish false claims against it. (Dkt. 1 at ¶¶ 30–31). Although Defendants initiated

these actions in California, their actions were aimed specifically at GNE with knowledge that

GNE, as an Illinois business, would suffer injury in Illinois. See Tamburo, 601 F.3d at 706

(“[A]lthough they acted from points outside the forum state, the [] defendants specifically aimed

their tortious conduct at [plaintiff] and his business in Illinois” by publishing false and defamatory

statements about plaintiff on their public websites encouraging competitors to boycott plaintiff’s

products or harass plaintiff). GNE has made a prima facie showing that Defendants purposefully

directed their activities at Illinois.

            B. Whether GNE’s Claims Arise from Defendants’ Contacts with Illinois

        Next, to support the exercise of personal jurisdiction, GNE’s claims must arise out of or

relate to Defendants’ contacts with Illinois. Here, this requirement is readily satisfied. The actions

Defendants took to target GNE and its business in Illinois (tampering with ASINs on GNE’s

Amazon storefront, purchasing products from GNE, etc.) are the same actions that form the basis

for GNE’s claims.

            C. Fair Play and Substantial Justice

        Finally, the Court must consider whether the exercise of personal jurisdiction over

Defendants would offend traditional notions of fair play and substantial justice. Factors for

consideration are: ‘“the burden on the defendant, the forum State's interest in adjudicating the

dispute, the plaintiff's interest in obtaining convenient and effective relief, the interstate judicial

system's interest in obtaining the most efficient resolution of controversies, and the shared interest




                                                   6
     Case: 1:20-cv-06258 Document #: 18 Filed: 04/13/21 Page 7 of 11 PageID #:96




of the several States in furthering fundamental substantive social policies.”’ Tamburo, 601 F.3d at

709 (quoting Burger King, 471 U.S. at 477).

        “Illinois has a strong interest in providing a forum for its residents and local businesses to

seek redress for tort injuries suffered within the state and inflicted by out-of-state actors.”

Tamburo, 601 F.3d at 709. While it is burdensome for Defendants, who reside in California, to

litigate in Illinois, “out-of-state defendants always face such a burden, and there is no suggestion

that [Defendants’] hardship would be any greater than that routinely tolerated by courts exercising

specific jurisdiction against nonresidents.” Felland, 682 F.3d at 677 (emphasis in original).

Defendants have already retained local counsel through whom they have engaged in motion

practice. See e.g., Monster Energy Co. v. Wensheng, 136 F. Supp. 3d 897, 909 (N.D. Ill. 2015)

(defendants’ retention of local counsel and motion practice in forum supported exercise of personal

jurisdiction); Jackson v. N'Genuity Enterprises, Co., No. 14 C 2197, 2014 WL 4269448, at *6

(N.D. Ill. Aug. 28, 2014) (same). GNE is based in Illinois, alleges it has suffered injuries in Illinois,

and would be equally burdened by having to litigate this case remotely. (Dkt. 1 at ¶¶ 15, 45, 47).

There is no reason to believe a single suit in Illinois would not be the most efficient way to resolve

GNE’s claims. This Court’s exercise of personal jurisdiction over Defendants does not run afoul

of traditional notions of fair play and substantial justice. As all the requirements of the Due Process

Clause are met, Defendants’ motion to dismiss for lack of personal jurisdiction is denied.

         II.    Venue

        Defendants also move to dismiss for improper venue, and in the alternative, to transfer the

case to the Southern District of California. Venue is proper in:

        (1) a judicial district in which any defendant resides, if all defendants are
        residents of the State in which the district is located; (2) a judicial district in
        which a substantial part of the events or omissions giving rise to the claim
        occurred, or a substantial part of property that is the subject of the action is

                                                     7
     Case: 1:20-cv-06258 Document #: 18 Filed: 04/13/21 Page 8 of 11 PageID #:97




        situated; or (3) if there is no district in which an action may otherwise be
        brought as provided in this section, any judicial district in which any
        defendant is subject to the court's personal jurisdiction with respect to such
        action.

28 U.S.C. § 1391(b). 2 Under Illinois law, a tort claim generally accrues where the plaintiff suffers

injury. Robinson v. McNeil Consumer Healthcare, 615 F.3d 861, 866 (7th Cir. 2010). Here,

although Defendants perpetrated their torts online, GNE suffered the harm inflicted by this conduct

in Illinois, so a substantial part of the events giving rise to GNE’s claims can be said to have

occurred in Illinois. Venue is thus proper in Illinois under § 1391(b)(2) and Defendants’ motion to

dismiss for improper venue is denied.

        Even where venue is proper, the Court may, in its discretion, transfer the case to another

district if: “(1) venue is proper in the transferor district; (2) venue is proper in the transferee district;

(3) the transfer will serve the convenience of the parties and witnesses; and (4) the transfer will

serve the interests of justice.” Hanover Ins. Co. v. N. Bldg. Co., 891 F. Supp. 2d 1019, 1025 (N.D.

Ill. 2012) (citation omitted); 28 U.S.C. § 1404(a). As discussed above, venue is appropriate in

Illinois under 28 U.S.C. § 1391(b)(2). Venue is also appropriate in California under the same

subsection. Defendants operate their Amazon storefront from California. (Dkt. 1 at ¶¶ 16–20). Part

of GNE’s claims are also based on its purchase of products from Defendants in California. (Id. at

¶ 33). Thus, a substantial part of the events giving rise to GNE’s claims occurred in California.

             A. Convenience

        “In evaluating the convenience of the parties and witnesses, courts weigh the following

factors: (1) the plaintiff's choice of forum; (2) the situs of the material events; (3) the relative ease

of access to sources of proof; (4) the convenience of the witnesses; and (5) the convenience to the



2
 As neither party argues that the RICO venue provision, 18 U.S.C. § 1965(a), applies, the Court only addresses the
general venue statute.

                                                        8
    Case: 1:20-cv-06258 Document #: 18 Filed: 04/13/21 Page 9 of 11 PageID #:98




parties of litigating in the respective forums.” Kjaer Weis v. Kimsaprincess Inc., 296 F. Supp. 3d

926, 930 (N.D. Ill. 2017) (internal quotations and citation omitted). Defendants “ha[ve] the burden

of establishing, by reference to particular circumstances, that the transferee forum is clearly more

convenient.” Coffey v. Van Dorn Iron Works, 796 F.2d 217, 219-20 (7th Cir. 1986). Considering

the five factors together, Defendants have not met their burden.

       A plaintiff's choice of forum is generally given substantial weight, particularly when it is

the plaintiff's home forum. See Kamel v. Hill-Rom Co., Inc., 108 F.3d 799, 803 (7th Cir.1997). A

plaintiff entity is deemed to reside where it maintains its principal place of business. 28 U.S.C. §

1391(c)(2). Here, GNE is incorporated in and maintains its principal place of business in Illinois,

so factor one weighs against transfer. (Dkt. 1 at ¶ 15).

       As discussed earlier, material events giving rise to GNE’s claims occurred in both Illinois

and California. Defendants do not address where potential evidence is located, but as the conduct

at issue occurred online, the relevant evidence will likely be easily discoverable regardless of

physical location. Moreover, “[t]he physical location of documents is less important than it once

was given the advent of electronic discovery.” Brunswick Corp. v. Fitness 19 OH 237, LLC, No.

19 C 1503, 2019 WL 2326000, at *3 (N.D. Ill. May 31, 2019). Defendants and their potential

witnesses are located in California, but GNE and its potential witnesses are located in Illinois.

There is no reason to assume it is more inconvenient for Defendants to litigate in Illinois than it

would be for GNE to litigate in California. Thus, on balance, factors two through five are neutral

and weigh against transfer. In re Nat'l Presto Indus., Inc., 347 F.3d 662, 664 (7th Cir. 2003)




                                                  9
    Case: 1:20-cv-06258 Document #: 18 Filed: 04/13/21 Page 10 of 11 PageID #:99




(“[U]nless the balance is strongly in favor of the defendant, the plaintiff's choice of forum should

rarely be disturbed.”’) (citation omitted).

           B. Interests of Justice

       “In considering the interests of justice, courts weigh additional factors, including: (1) the

speed at which the case will proceed to trial; (2) the court's familiarity with the applicable law; (3)

the desirability of resolving controversies in each locale; and (4) the relation of each community

to the occurrence at issue.” Hanover Ins. Co., 891 F.Supp.2d at 1025 (citation omitted).

       The first factor tends to support transfer, but only slightly. While an average judge in the

Northern District of Illinois has more pending cases than in the Southern District of California, the

two districts are comparable in the time it takes civil cases to proceeds to trial. See Federal Court

Management           Statistics       (September          30,        2020),        available         at

https://www.uscourts.gov/statistics/table/na/federal-court-management-statistics/2020/09/30-1

(reporting that for a twelve-month period ending on September 30, 2020 an average judge in the

Northern District of Illinois had 714 pending cases, while judges in the Southern District of

California had an average of 503 pending cases and that the median time for civil cases to proceed

from filing to trial was 39.3 months in the Northern District of Illinois and 36.8 months in the

Southern District of California).

       The remaining factors, however, weigh against transfer. A bulk of GNE’s claims are

brought under Illinois law and GNE suffered harm in Illinois. (Dkt. 1 at ¶¶ 45, 47, 55–77). Illinois

courts have a significant interest “in providing a forum for its residents and local businesses to




                                                  10
   Case: 1:20-cv-06258 Document #: 18 Filed: 04/13/21 Page 11 of 11 PageID #:100




seek redress for tort injuries suffered within the state and inflicted by out-of-state actors.”

Tamburo, 601 F.3d at 709.

                                         CONCLUSION

          In summary, although venue would be proper in the Southern District of California, the

convenience and justice factors counsel against transfer. Defendants’ motion to transfer venue is

denied.




                                             ____________________________________
                                             Virginia M. Kendall
                                             United States District Judge
Date: April 13, 2021




                                                11
